Citation Nr: 1011604	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  07-40 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from July 1955 to September 
1959.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the Veteran's claim for service 
connection for bilateral hearing loss.


FINDINGS OF FACT

1.  The Veteran has current diagnoses of bilateral hearing 
loss.

2.  There is probative medical evidence against a nexus 
between the Veteran's current diagnosis of hearing loss and 
his period of active military service.


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was not incurred in or 
aggravated by his military service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of the 
VCAA letter from the agency of original jurisdiction (AOJ) to 
the Veteran dated in April 2007.  That letter effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claim; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence that he 
was expected to provide.  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the April 2007 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of his VCAA 
notice.    

With regards to the timing of his VCAA notice, the Board 
observes that the AOJ issued all required VCAA notice prior 
to the July 2007 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (Mayfield 
II); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error.

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The AOJ has secured service 
treatment records (STRs), VA treatment records, and a VA 
medical examination regarding the Veteran's bilateral hearing 
loss.  The Veteran has submitted personal statements, a 
statement from his spouse, a statement from his daughter, and 
a "buddy" statement, as well as private medical evidence.  
The Veteran has not provided authorization for the VA to 
obtain any additional private medical records, nor has he 
indicated that such records exist.  Therefore, the Board 
concludes that the duty to assist the Veteran in gathering 
information to advance his claim has been met.



Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  Certain chronic 
diseases, including organic diseases of the nervous system 
such as sensorineural hearing loss, may be presumed to have 
been incurred during service if manifested to a compensable 
degree within one year of separation from active military 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Bilateral Hearing Loss 

The Veteran contends that he developed bilateral hearing loss 
as the result of acoustic trauma during service.  
Specifically, he alleges that he was exposed to acoustic 
trauma during "Infantry Training," and during his annual 
qualifying M1 rifle training, and on the "Obstacle Course" 
during Boot Camp.  See the Veteran's May 2007 statement. 

As noted above, the first requirement for any service 
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of bilateral 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
According to VA standards, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  Considering 
this, the AOJ provided the Veteran with a VA audiology 
examination in May 2007 to measure the Veteran's hearing in 
regards to the standards provided in 38 C.F.R. § 3.385, which 
revealed the following bilateral hearing loss according to 
the requirements of 38 C.F.R. § 3.385:

HERTZ

500
1000
2000
3000
4000
RIGHT
25
40
55
50
60
LEFT
25
35
60
50
65

With multiple auditory thresholds at frequencies above 40 
decibels for both the right and left ears, the Board observes 
that the Veteran clearly currently shows bilateral hearing 
loss as that is defined by 38 C.F.R. § 3.385.  Furthermore, 
the Veteran has submitted a private treatment record dated in 
August 2006, by H. Hallenbeck, Au.D.  In addition, the AOJ 
obtained a VA medical treatment record dated in January 2007 
which shows that the Veteran was provided with a VA audiology 
examination.  Although the findings of Dr. Hallenbeck and the 
VA medical treatment record are presented in the form of a 
graphic representations, these records also indicate that the 
Veteran currently experiences hearing loss in accordance with 
38 C.F.R. § 3.385 consistent with the findings of the May 
2007 VA medical examination.

The second requirement for any service-connected disability 
is of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167; see also Hensley, 5 Vet. App. at 
159.  The Veteran claims to be experiencing bilateral hearing 
loss as the result of exposure to acoustic trauma experienced 
during "Infantry Training," and during his annual 
qualifying M1 rifle training, and on the "Obstacle Course" 
during Boot Camp.  See the Veteran's May 2007 statement.  In 
particular, the Veteran indicated that "after qualifying at 
the rifle range during my last two years of service...  I had 
ringing in my ears and a severe headache."  The Veteran is 
competent to testify as to experiencing acoustic trauma in 
service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  The Veteran's military 
occupational specialty (MOS) during his US Marine service is 
listed as "Admin Man," indicating that he worked in 
administration, also confirmed by the Veteran's statement at 
his May 2007 VA medical examination that he worked as a 
"clerk/typist," a profession not normally associated with 
acoustic trauma.

There is no evidence of acoustic trauma or treatment for or 
diagnoses of hearing loss during the Veteran's service.  
However, the VA may not rely on the absence of medical 
records to refute the Veteran's lay assertion of experiencing 
acoustic trauma.  See Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006) (finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).  
Furthermore, the Board notes that for service connection, it 
is not required that a hearing loss disability by the 
standards of 38 C.F.R. § 3.385 be demonstrated during 
service, although a hearing loss disability by the standards 
of 38 C.F.R. § 3.385 must be currently present, and service 
connection is possible if such current hearing loss 
disability can be adequately linked to service.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  In other words, the 
laws and regulations do not require in-service complaints of 
or treatment for hearing loss in order to establish service 
connection.  Id.  The Court subsequently held that service 
connection for hearing loss may be granted where there is 
credible evidence of acoustic trauma due to significant noise 
exposure in service, post-service audiometric findings 
meeting regulatory requirements for hearing loss disability 
for VA purposes, and a medically sound basis upon which to 
attribute the post-service findings to the injury in service, 
as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

The Veteran has also supplied a "Buddy" statement by H.S., 
who served in the US Navy at around the same time.  H.S. 
indicated that at that time that the Veteran entered into 
military service the ordinance training drills were conducted 
without hearing protection.  Granting the Veteran the benefit 
of the doubt required by 38 U.S.C.A. § 5107(b), and 38 C.F.R. 
§ 3.102, the Board concedes that the testimony of his 
training is consistent with the Veteran's service records, 
and therefore the Veteran was likely exposed to in-service 
acoustic trauma during his training.  

As there is sufficient evidence that the Veteran experienced 
acoustic trauma in service, and evidence that the Veteran 
currently experiences bilateral hearing loss, the 
determinative issue is whether there is competent evidence of 
a connection between the Veteran's service and his current 
bilateral hearing loss as is required by Shedden, 381 F.3d at 
1167, see also Hensley v. Brown, 5 Vet. App. at 159. 

In this case, the Board is presented with two medical 
opinions, a favorable private treatment record dated in 
August 2007 by Dr. Hallenbeck, and an unfavorable VA medical 
examination provided in May 2007.  In evaluating the 
probative value of competent medical evidence, the Court has 
stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v.  Brown, 7 Vet. App. 429, 433 (1995).

The record provided by Dr. Hallenbeck indicated that "[i]t 
is very likely that some portion of Mr. [redacted] current 
hearing loss is attributable to his activities during his 
term of military service, however, it is impossible for me to 
quantify that portion."  Dr. Hallenbeck reviewed the 
Veteran's stated history, but did not provide any indication 
as to when the Veteran's hearing loss began, or the rationale 
regarding how she reached the conclusion that some portion of 
the Veteran's current hearing loss was connected to the 
Veteran's service.  This conclusion appears to be based 
primarily, if not entirely on the basis of a history as 
related by the Veteran.  A medical history provided by a 
Veteran and recorded by an examiner without additional 
enhancement or analysis is not competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  But the Court 
has held that VA cannot reject a medical opinion simply 
because it is based on a history supplied by the veteran and 
that the critical question is whether that history was 
accurate.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (reliance on a veteran's statement renders a 
medical report incredible only if the Board rejects the 
statements of the veteran).  In this case, Dr. Hallenbeck's 
opinion does not explain the relationship between the 
Veteran's acoustic trauma in service and his current 
bilateral hearing loss.  As such, the medical evidence 
supplied by Dr. Hallenbeck does not provide an adequate 
explanation for her nexus opinion.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (a medical opinion that 
contains only data and conclusions is accorded no weight).  A 
medical opinion must support its conclusion with an analysis 
the Board can consider and weigh against other evidence in 
the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007).  Therefore, Dr. Hallenbeck's opinion does not provide 
a sufficient basis to allow the Board to grant service 
connection for the Veteran's hearing loss.

The AOJ also provided the Veteran with a May 2007 VA 
audiology examination to determine the etiology of the 
Veteran's hearing loss.  The VA medical examiner reviewed the 
Veteran's profession in service, his alleged in-service 
acoustic trauma, as well as his STRs, and statements about 
having been diagnosed with hearing loss at an employment 
hearing test in 1965 or 1966.  The VA examiner concluded that 
"overall... it [is] unlikely to be related to his military 
exposures."  The examiner reached this conclusion because of 
an "IOM study" which suggested that "it was unlikely that 
delayed effects on hearing occurred long after cessation of 
exposures; 'the most pronounced effects on hearing were 
measurable immediately after noise exposure.'"  Furthermore, 
"there was NO scientific basis for delayed or late onset 
noise-induced hearing loss."  The VA medical examination was 
thorough, based on an examination of the Veteran, provided a 
rationale for the conclusion reached, and is supported by the 
evidence of record.  See Nieves, Stefl, supra.  Therefore, in 
this case, the Board finds that the thorough opinion from the 
VA examiner with a stated rationale for denying the existence 
of a nexus is more probative than the positive opinion of Dr. 
Hallenbeck based on reported history of the Veteran which 
provides no rationale for the opinion given.

The Veteran has indicated his belief that his hearing loss is 
due to his in-service acoustic trauma.  See the Veteran's 
March 2007 claim, and May 2007 statement.  There is no 
evidence presented that the Veteran has the requisite 
training or experience necessary to render him competent to 
make such a determination.  See Layno, at 469; 38 C.F.R. 
§ 3.159(a)(1).  Therefore the Board concludes that his 
statement is not competent evidence of a connection between 
the Veteran's hearing loss and his service.  As the weight of 
the competent medical evidence of record indicates that the 
Veteran's current hearing loss is not due to his in-service 
acoustic trauma, service connection cannot be granted on a 
direct basis.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
The Board is presented with conflicting evidence.  The 
Veteran provided a buddy statement from H.S. which indicated 
that he noticed the Veteran experiencing hearing loss in 1959 
when they were roommates in college.  The Veteran provided a 
statement by his spouse where she indicated that she noticed 
the Veteran experiencing difficulty hearing about 25 years 
ago (or around 1982).  The Veteran's daughter indicated that 
she first noticed her father's hearing loss around 1985.  

The Veteran has also provided somewhat inconsistent 
statements in this regard.  The Veteran stated to the VA 
medical examiner that he had a hearing test in 1965 or 1966 
that showed that he could not hear well in the mid-ranges.  
In his May 2007 statement, the Veteran indicated that he had 
been provided physicals at work in 1972, 1974, and 1976 which 
indicated that his hearing was below the norm, particularly 
in the midrange.  The Veteran's private treatment record 
provided by Dr. Hallenbeck stated that the Veteran had begun 
using a hearing aid in 1972.  Finally, in his January 2007 
hearing consult, the Veteran stated that he first noticed his 
hearing loss between 1985 and 1989, and had purchased hearing 
aids about 12 years prior (or around 1995).  The credibility 
of a witness can be impeached by a showing of inconsistent 
statements.  Caluza v. Brown, 7 Vet. App. 498, 506-511 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).  
As such, the lay statements of record have been dramatically 
inconsistent in regards to the date of onset of the Veteran's 
hearing loss, with H.S. indicating hearing loss immediately 
after service, up to an onset of hearing loss in the 1980s.  

As it stands, the earliest contemporaneous medical evidence 
of hearing loss of record is from a VA medical treatment 
record dated in January 2007.  The Federal Circuit Court has 
held that an extensive lapse of time between the alleged 
events in service and the initial manifestation of the 
subsequently reported symptoms and/or treatment is a factor 
for consideration in deciding a service connection claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In 
this case, the first evidence of treatment for hearing loss 
is from over 45 years after the Veteran's release from active 
military service.  The lack of complaints of hearing loss in 
the Veteran's medical records until over 45 years after 
discharge taken with the inconsistent statements in regards 
to the date of onset of his hearing loss, outweigh the 
subjective assertion of H.S. which indicates that the Veteran 
appeared to be experiencing hearing loss within one year of 
his release from service.

With all of the evidence presented by the record taken into 
account, the Board concludes that the record does not 
establish the required continuity of symptomatology necessary 
to establish service connection for hearing loss.  Simply 
put, the lay contention of H.S. of record regarding the 
Veteran's continuity of symptomatology is outweighed by the 
available evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 
310 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006) (finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).  

It follows that there is no basis to award service connection 
for bilateral hearing loss based on chronicity in service or 
continuous symptoms from the period of the Veteran's service.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  
Likewise, since there is no objective indication of a 
bilateral hearing loss within one year after his discharge 
from active military service, the Veteran is not assisted 
through application of the provisions regarding presumptions 
for bilateral hearing loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for bilateral hearing loss, with 
no reasonable doubt to resolve in the Veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


